Exhibit 10.2

 

May 18, 2007

 

(Delivery by email and Overnight Courier)

 

Peter Blackmore

[address]

 

Dear Peter

 

I am pleased to confirm UTStarcom’s job offer to you for the position of
President and Chief Operating Officer, with a start date to be agreed upon. The
terms and conditions of this offer of employment are contingent upon the
acceptance of this letter by May 25, 2007 and commencement of your employment no
later than July 2, 2007.

 

This position reports directly to Hong Lu, the Company’s current President and
Chief Executive Officer, and is located at the Company’s headquarters in
Alameda, California. The following business units/functions will report to you
initially: International Sales, Marketing & Services, Global Supply Chain,
Global IT, Quality and the Network Solutions BU. The remaining business units,
namely Terminals BU and the PCD Division, will transfer to you at a time
mutually agreed upon between yourself and Mr. Lu. Within approximately 12 months
from your date of employment and in consultation with Mr. Lu, the Board of
Directors in its sole discretion may appoint you as the Chief Executive Officer.

 

The key elements of this employment offer are as follows:

 

Salary:  Your annual salary is $800,000.  Paydays are on the 15th and the last
day of each month.  Direct deposit is available. You will receive an annual
performance review; however, your salary will never be reduced below its current
level.

 

Signing Bonus: You will be paid a signing bonus amount of $100,000, payable upon
the commencement of your employment with the Company.

 

Cash Payment Award: At this time, as you know, the Company is not in a position
to make any grants of equity awards. As a result, after you commence employment
and upon approval of the Board of Directors, the Company will grant you a
restricted cash award equal to $5.2 million, payable over a four (4) year period
as follows:  (i)  $4 million will vest as follows:  One quarter (25%) of the
cash payment will vest and become payable on each annual anniversary of your
start date, subject to your continuing to provide services to the Company
through each applicable vesting date and (ii) $1.2 million will vest as
follows:  One quarter (25%) of the cash payment will vest and become payable on
the first anniversary of the date of grant, and the remaining cash balance will
vest in equal installments of 1/36th each month thereafter, subject to your
continuing to provide services to the Company through each applicable vesting
date. In the event of your death or disability both amounts under clause (i) and
(ii) above will accelerate in full.

 

Annual Performance Bonus: On an annual basis, you will be eligible for an annual
performance target bonus (the “Annual Bonus”) of 100% of your base salary based
upon (i) the Company’s performance and (ii) achievement of mutually agreed upon
performance objectives determined by you and the Chief Executive Officer. For
the 2007 fiscal year, 50% of the Annual Bonus amount will be guaranteed to you,
and will be payable at the time bonuses for the 2007 fiscal year are paid to
other executives (but no later than March 15, 2008).

 

Change in Control/Involuntary Termination Agreement:  You will be offered an
agreement between yourself and the Company effective on the commencement of your
employment (the “COC Agreement”), in which the terms and conditions, in part,
provide as follows:

 

--------------------------------------------------------------------------------


 

a)             In the event you remain employed with the Company through the
twelve (12) month-anniversary of the effective date of the COC Agreement (or a
later date mutually agreed upon in writing by the Board of Directors and you,
but no later than February 13, 2009) and you are not offered the position of
Chief Executive Officer of the Company on or before such date, you will receive:
(i) twelve (12) months of your base salary, (ii) payment of the full Annual
Bonus for the year, and (iii) full and complete acceleration of any outstanding
restricted cash awards and outstanding equity awards, if any, then unvested at
the time of the termination.

 

b)            In the event of an Involuntary Termination (as such term is
defined in the COC Agreement) or a termination for Good Reason (as such term is
defined in the COC Agreement), you will receive (i) twelve (12) months of your
base salary, (ii) payment of the full Annual Bonus you would have otherwise been
eligible to receive in the year of termination, (iii) full and complete
acceleration of any outstanding restricted cash awards and outstanding equity
awards, if any, then unvested at the time of the termination and (iv) twelve
(12) months from the date of termination to exercise your equity awards; or

 

c)             In the event of a  termination following a Change of Control (as
such term is defined in the COC Agreement), you will receive (i) twenty four
(24) months of your base salary, (ii) payment of two times the full Annual Bonus
you would have otherwise been eligible to receive in the year of termination (in
addition, a pro rated amount of the full Annual Bonus will be paid for the year
of termination), and (iii) full and complete acceleration of any outstanding
restricted cash awards and outstanding equity awards, if any, then unvested at
the time of the termination and (iv) twelve (12) months from the date of
termination to exercise your equity awards.

 

Such payments and benefits will be payable at such times and in accordance with
the terms and conditions of the COC Agreement.

 

Paid Time Off (PTO):  You will be provided at the inception of your employment
with an accrual rate for PTO equivalent to 20 days per year. This will continue
during your employment with the Company pursuant to the Company’s policies
relating to PTO accrual and use.

 

Please be prepared to provide proof of eligibility for employment in the United
States on your first day of work, in compliance with the Immigration Reform and
Control Act (Form I-9).  Additionally, this offer of employment is contingent
upon completion of both personal reference verifications, and a criminal
background check.  UTStarcom reserves the right to withdraw its offer of
employment to you if the results of the reference verifications and/or the
criminal background check are not satisfactory, in the sole judgment of
UTStarcom.

 

Your employment with the Company will be “at will” and subject to the terms
herein. This means that your employment with the Company may be terminated by
either you or the Company at any time, for any reason or for no reason, with or
without notice. This offer supersedes all prior offers, both written and verbal.

 

As an employee of the Company, you will be expected to abide by Company rules
and regulations. You will be expected to sign and comply with an agreement,
which requires, among other provisions, the non-disclosure of proprietary
information.

 

Under separate cover I will forward to you the following materials for your
review: a proposed Change in Control/Involuntary Termination Agreement (as
described above); a proposed Indemnification Agreement; a Director and Officers’
Questionnaire; and a Power of Attorney regarding outside counsel’s filing of SEC
Forms 3/4/5 on your behalf.

 

This letter shall be governed by the laws of the State of California.

 

We are pleased that you have chosen to become part of the UTStarcom team, and
wish you the very best as you begin your employment with UTStarcom. If you have
any questions about UTStarcom or its

 

--------------------------------------------------------------------------------


 

benefit programs, please feel free to contact Mark Green at 510-749-1565 (or
mark.green@utstar.com).

 

Please sign one copy of this letter to indicate your intent to accept the terms
and conditions of this offer letter, and please return the signed copy to the
Human Resource Department confidential fax at (510) 814-XXXX.

 

Sincerely,

 

/s/ Edward Hudson

 

 

Edward Hudson

Senior Director Human Resources

 

I accept the terms and conditions of this offer letter, and I understand that it
replaces those of any earlier offers of employment (if any).

 

Signed:

/s/ Peter Blackmore

 

 

Employee Signature

 

 

Print Name:

Peter Blackmore

 

Date:

May 27, 2007

 

 

--------------------------------------------------------------------------------